 SOUTHERN FRUIT DISTRIBUTORS, INC.261warrant establishing them as a separate unit. The only apparentreason for the Petitioner's request for a unit of only thetelephone operators, is the extent of its organization of theEmployer's service employees. Section 9 (c) (5) of the Actprecludes a unit finding on that basis alone.' We therefore findthat the unit requested by the Petitioner is not appropriate.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be,and it herebyis, dismissed.6 Hampton Roads BroadcastingCorporation (WGH), 98 NLRB1090; KressDairy,Inc., 98NLRB 369.SOUTHERN FRUIT DISTRIBUTORS,INC.andINTERNATIONALUNION OF UNITED BREWERY, FLOUR, CEREAL, SOFTDRINK & DISTILLERY WORKERS OF AMERICA, CIO,Petitioner.Case No. 10-RC-1893. April 21, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued bythe Board on August 16, 1952 (not reported in printed volumesof Board decisions), an -election was held among certain em-ployees of the Employer under the supervision of the RegionalDirector on January 16, 1953. Upon the conclusion of the elec-tion a tally of ballots was furnished to the parties showing thatout of approximately 371 eligible voters, 163 cast their ballotsfor and 116 against the American Federation of Labor, theIntervenor.'Thereafter on January 21, 1953, the Employer filed objec-tionsto conduct affecting the results of the election allegingin substance that: (1) The Intervenor by means of a soundtruck or loudspeaker electioneered within the hearing of itsemployees eligible to vote, during the time that the balloting wastaking place; (2) the Intervenor reimbursed certain employeesfor expenses assertedto have been incurred in union activities,without requiring an accounting; (3) the Intervenor gave finan-cial benefits to certain employees to induce them to work onbehalf of the Union; (4) it persuaded former union members toseek reemployment in the Employer's plant for the purpose ofpersuading and coercing employees to vote for the Union; (5) itdistributed benefits,consistingof meals and refreshments, toinduce the employees to vote for the Union; and (6) it promisedemployees that, if selected as their representative, it wouldget them a wage increase.I About 10 days before the election the Petitioner requested and the Regional Directorgranted permission to have itsnameremoved from the ballot.104 NLRB No. 39.283230 0 - 54 - 18 2 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director conducted an investigation concerningthe allegationsmade in the Employer's objections, and onFebruary 17, 1953, issued his report recommending that theEmployer's objections should be overruled and that the Inter-venor should be certified. The Employer filed timely exceptionstoallthe findings and recommendations of the RegionalDirector.The Board has considered the Employer's objections, theRegional Director's report and recommendations, the Em-ployer's exceptions thereto, and upon the entire record finds:As to the first of the Employer's objections, the RegionalDirector found that the Intervenor had a loudspeaker installedon a trailer located on a vacant lot, next to an employee park-ing lot which was across the road from the Employer's plant.The Intervenor broadcast from this trailer for about 10 daysbefore the election. On the day of the election, the Intervenor'sorganizer announced over the loudspeaker that he would be backon Monday to receive applications for union membership, andthatemployees who had already signed would be chartermembers of the Union. He further said that he expected to beable to continue to use the property where his loudspeaker andlunch wagon were located, but if he could not he would let theemployees know where he would be. He also announced thatthere were refreshments on the lunch wagon and urged allwho could do so to remain there to get the election results afterthe close of the polls. This talk occurred between about 5 and5:20 p.m. The polls were open from 4 to 7 p.m.These facts as found by the Regional Director are substanti-ally uncontroverted. The Employer does not allege that anyannouncements or references to the balloting, other than thoseabove set forth, were made by the Intervenor in its broadcastduring the voting hours. The Regional Director, in substantialpart, based his recommendation that this objection be overruledupon his finding that the content of the broadcast material didnot constitute "electioneering." We agree with the RegionalDirector. As we donot consider the Intervenor's announcementsabove set forth to have been electioneering, reasonably calcu-lated to affect the results of the election, within the intent ofthe Board's prohibition of such conduct during voting hours andin proximity to the polls,: it is unnecessary for us to considertheRegional Director's other findings with respect to thisobjection.' It is hereby overruled.As to the Employer's objections Nos. 2 to 6, we find thatitsexceptions to the Regional Director's report raise nosubstantialissuesof fact. We approve the Regional Director's2Cf. Alliance Ware,Inc., 92 NLRB 55.SThe Regional Director reported that the building in which the polls were located was about200 yards from the Intervenor's loudspeaker, and that the work building nearest the loudspeakerwas about 75 yards from it. He found that the broadcasting was not audible in the polling place,but was unable to say definitely that none of the employees had heard the broadcasting,eitherwhile entering the plant and approaching the polls or while en route from their work buildings tothe polling place.In view of our determination on other grounds,we find it unnecessary to con-sider the issues arising from the Employer's exceptions to these findings. AMERICANOPTICALCOMPANY263conclusions. and recommendations as to these objections, andshall adoptthem. Theseobjections are thereforehereby over-ruled.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that the American Federation ofLabor has been designated and selected by a majority of theemployees of Southern Fruit Distributors, Inc., in the appropri-ate unit described in the Decision and Direction of Election, astheir representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, the said labororganization is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining with res-pect to ratesof pay,wages, hours of employment,and otherconditions of employment.Chairman Herzog took no part in the consideration of theabove Supplemental Decision and Certification of Representa-tive s.AMERICAN OPTICAL COMPANYandSOUTHERNCALIFOR-NIA OPTICALTECHNICIANS UNION, INDEPENDENT, Peti-tioner. Case No. 21-RC-2736.April 21, 1953DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent elec-tion, an election by secret ballot was conducted on September23, 1952, under the direction and supervision of the RegionalDirector for the Twenty-first Region.At the conclusion of theelection, the parties were furnished a tally of ballotswhichshowed that of approximately 14 eligible voters, 14 castballots, of which 7 were cast for the Southern California Opti-cal Technicians Union, Independent,herein called the Petitioner,6were cast against the Petitioner,and 1 ballot, that ofCharles Schwinn, was challenged by the Petitioner on theground that Schwinn was a supervisor.No objections to theconduct of the election were filed within the time providedtherefor.As the challenged ballot was sufficient to affect the resultsof the election,theRegional Director,acting pursuant to theBoard's Rules and Regulations,investigated the issues raisedby the challenge,and on September 30, 1952, issued his reporton challenged ballot in which he concluded that Schwinn wasa supervisor within the meaning of the Act;recommended thatSchwinn be ruled an ineligible voter and that the Petitioner becertified as the exclusive bargaining representative of theEmployer's employees in the stipulated unit. On October 9,1952, the Employer filed exceptions to the Regional Director'sreport on challenged ballot. On October 13, 1952, the Employerfiled supplemental exceptions.104 NLRB No. 34.